     Case 5:18-cv-02225-DDP-SHK Document 23 Filed 12/26/18 Page 1 of 2 Page ID #:209



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 7

 8
       ARIE VAN NIEUWENHUYZEN, an              )     Case No. 5:18-cv-02225 DDP-SHK
 9     individual; THE CALGUNS                 )
       FOUNDATION; FIREARMS POLICY             )     Judge: Dean P. Pregerson
10     COALITION; FIREARMS POLICY              )     Magistrate Judge: Shashi H. Kewalramani
       FOUNDATION; SECOND                      )
11     AMENDMENT FOUNDATION; and               )     ORDER RE
       MADISON SOCIETY FOUNDATION,             )
12                                             )        1) Stay of Proceedings;
                         Plaintiffs,           )        2) Response to Initial Complaint;
13                                             )           and
       v.                                      )        3) Continuance of Plaintiff’s Motion
14                                             )           for Issuance of Preliminary
       STANLEY SNIFF, in his capacity as       )           Injunction
15     Sheriff of the County of Riverside;     )
       RIVERSIDE COUNTY SHERIFF’S              )
16     DEPARTMENT; a public entity; and        )
       COUNTY OF RIVERSIDE,                    )
17     CALIFORNIA,                             )
                                               )
18                                             )
                         Defendants.           )
19                                             )     Complaint Filed: 10/19/18
                                               )
20                                             )
21

22

23

24

25

26

27

28

                                               1
                                             ORDER
     Case 5:18-cv-02225-DDP-SHK Document 23 Filed 12/26/18 Page 2 of 2 Page ID #:210



 1
            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED:
 2
            1. Defendants STANLEY SNIFF (in his official capacity as Sheriff of County of
 3
               Riverside); RIVERSIDE COUNTY SHERIFF’S DEPARTMENT; COUNTY
 4
               OF RIVERSIDE shall respond to the initial complaint by January 31, 2019.
 5
            2. Pursuant to Stipulation between the parties, all dates and proceedings in this case
 6
               have been stayed until January 31, 2019.
 7
            3. Plaintiffs’ Motion for Issuance of Preliminary Injunction noticed for January 7,
 8
               2019, has been continued to February 11, 2019, at 10:00 a.m.
 9
10

11
      Dated: December 26, 2018                             ____________________________
12                                                            Hon. Dean P. Pregerson
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
                                                 ORDER
